Citation Nr: 0605306	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2006, the appellant failed to appear, without 
explanation, for a video conference hearing.  He has not 
requested that the hearing be rescheduled.


FINDING OF FACT

A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in 
September 2002, prior to its initial adjudication of the 
claim.  In this letter he was put on notice of the fact that 
he should submit any pertinent evidence in his possession.  
Moreover, in a letter mailed in February 2005, he was 
specifically requested to submit all pertinent evidence in 
his possession.  

The record also reflects that the veteran's service medical 
records and all pertinent post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  

The Board notes that a February 2005 medical record notes 
that the veteran had just received notification that the 
Social Security Administration had denied his claim for 
disability benefits.  The veteran has not alleged and the 
Board has no reason to believe that the Social Security 
Administration possesses any records supportive of the 
veteran's claim for service connection.

The veteran has alleged that he received treatment for his 
low back following an injury sustained in 1982 while serving 
in Korea.  The service medical records in the claims folder 
do not document this treatment or injury.  However, they do 
show that the veteran was treated for epididymitis in 1982 
and 1983.  The veteran alleges that the epididymitis was 
sustained in the fall in which his back was injured.  It 
appears that the veteran has attempted without success to 
obtain service medical records pertaining to the low back 
injury in 1982.  The RO has also undertaken appropriate 
development to obtain the veteran's service medical records.  
Thus, it appears that no record of this treatment or injury 
is available.  Rather than remand this case for the purpose 
of undertaking additional development to obtain any 
additional pertinent service medical records, the Board will 
assume for the purpose of this decision that the veteran's 
low back was injured in a fall in 1982, as contended.  

Neither the veteran nor his representative has identified any 
other available, outstanding evidence that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was seen in 
July 1977 with a one-year history of mild low back pain.  The 
assessment was chronic low back pain.  They also show that he 
was seen with low back pain in January 1978 following recent 
heavy lifting.  The assessment on this occasion was minimal 
chronic low back pain.  On neither occasion was a disorder 
accounting for the low back pain diagnosed.  The report of 
examination for discharge in September 1984 shows that the 
veteran's back was found to be normal on clinical 
evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has a low back disability, there 
is no post-service medical evidence of a low back disorder 
until many years after the veteran's discharge from service 
or of a nexus between the veteran's current low back 
disability and his military service.  Moreover, a VA 
outpatient record dated in October 2002 shows that the 
veteran reported only a one-year history of low back pain and 
a February 2003 VA outpatient record indicates that the 
veteran reported a history of low back pain from an injury in 
2000.  In addition, a VA physician who examined the veteran 
and reviewed the claims folder in April 2003 has opined that 
the veteran's current low back disability is not 
etiologically related to his military service.  

In essence, the evidence of a nexus between the veteran's 
current low back disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


